Citation Nr: 1702558	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  10-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than December 16, 2008 for the award of service connection for posttraumatic stress disorder (PTSD) with depressive features and alcohol use.

4.  Entitlement to an effective date earlier than December 16, 2008 for the award of service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1980 to July 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The June 2009 rating decision, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  The October 2016 rating decision granted service connection for PTSD with depressive features and alcohol use, and service connection for GERD, each effective from December 16, 2008.  

This case was previously before the Board in December 2011, when the remanded entitlement to service connection for a psychiatric disorder, to include PTSD, entitlement to service connection for GERD, entitlement to service connection for bilateral hearing loss disability and entitlement to service connection for tinnitus for further evidentiary development.  As noted above, during the pendency of the appeal, an October 2016 rating decision granted service connection for PTSD with depressive features and alcohol use, and service connection for GERD.  Accordingly, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of entitlement to an effective date earlier than December 16, 2008 for the award of service connection PTSD with depressive features and alcohol use, and entitlement to an effective date earlier than December 16, 2008 for the award of service connection for GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's tinnitus is as likely as not related to his active service.

2.  Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  Such represents a complete grant of these specific benefits sought on appeal.  Thus, any deficiency in VA's compliance with these issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  Additionally, the Board observes that the grant of these claims renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

In addition, certain chronic diseases, such as sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016). Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

In his December 2008 formal application for benefits, and in other statements, the Veteran asserted his hearing loss and tinnitus onset during service.  In a December 2008 statement the Veteran reported that during basic training he was exposed to noise from the firing range and from a specific incident when a grenade went off in midair within ten feet from him.  He stated that, during the incident with the grenade, he was not wearing hearing protection, the sound was deafening, and that thereafter, everything became muffled and there was a terrible ringing in his ears, neither of which completed subsided.  The Veteran's service treatment and personnel records do not reference noise exposure, hearing loss or tinnitus.  Nevertheless, the Veteran's DD 214 documents that his military occupational specialty was a basic trainee.  Moreover, the Veteran submitted a statement from his mother, received in December 2008, and dated in April 2008, in which she recalled that during his active service, the Veteran described an incident on the grenade range where a grenade went off near him and that he said his ears were still ringing and that things sounded muffled thereafter.  The Veteran's assertion of exposure to acoustic trauma in service is consistent with the circumstances of his service.  As such, the evidence is supportive of the Veteran's competent and credible contentions regarding exposure to loud noises, and the element of the incurrence of an in-service injury is met for bilateral hearing loss and tinnitus.

The Veteran was afforded a VA audiological examination in June 2015.  The June 2015 VA audiometric testing revealed right ear hearing loss disability for VA purposes and also noted that the Veteran had tinnitus.  However, private audiometric testing in March 2008 and September 2008, conducted during the pendency of the informal claim for hearing loss received by VA in January 2008, revealed bilateral hearing loss disability for VA purposes.  Thus, the current disability element of both claims is established by the evidence.  The question remaining for consideration is whether the Veteran's current disabilities of hearing loss and tinnitus are related to the in-service noise exposure.

As to the origin of the Veteran's left ear hearing loss, the June 2015 VA examiner opined that given the Veteran's normal hearing at enlistment, that no medical records or incident reports were found in the record stating that that the Veteran was exposed to a grenade blast during his service, and as left ear hearing was normal for rating purposes, the Veteran's claimed hearing loss in the left ear was less likely than not the result of military noise exposure.  With respect to the Veteran's right ear hearing loss, the June 2015 VA examiner opined that given the Veteran's normal hearing at enlistment, that no medical records or incident reports were found in the record stating that the Veteran was exposed to a grenade blast during his service, as the Veteran denied having asymmetric hearing loss in military service, and that as his low frequency hearing loss was conductive, which was not indicative of hearing loss secondary to noise exposure, the Veteran's claimed hearing loss in the right ear was less likely than not the result of military noise exposure.  Finally, with respect to tinnitus, the June 2015 VA examiner opined, that given the Veteran's normal hearing at enlistment, that no medical records or incident reports were found in the record stating that the Veteran was exposed to a grenade blast during his service, as no medical records contained a complaint of tinnitus during military service, that as tinnitus was equal bilaterally but his hearing loss was predominately present in the right ear, the Veteran's claimed tinnitus was less likely than not the result of military noise exposure.  

However, absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Notably, at the June 2015 VA examination the Veteran reported post-service employment in stockrooms at electronics manufacturers and employment at a VA Medical Center reviewing claims, which are not suggestive of acoustic trauma from noise exposure.  

Moreover, the Veteran has consistently stated that he has experienced hearing loss and tinnitus during and since service.  As noted above, in his December 2008 formal application for benefits and in other statements, the Veteran reported he experienced tinnitus and muffled hearing since the incident with the grenade explosion during active service, which was reiterated throughout the record.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in the ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty and tinnitus to be credible and they are accorded significant evidentiary weight.  Moreover, such is supported by a March 2008 medical letter from Dr. Stone.  Dr. Stone, in part, noted the Veteran had bilateral hearing loss and further stated it was highly likely that the noise exposure during his military service was a significant factor in his hearing loss.  Thus, the Veteran's credible statements, combined with other evidence regarding his disabilities, are probative.

At the least, this evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds that the two disabilities are in fact related to service.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for bilateral hearing loss and tinnitus are warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, during the pendency of the appeal, an October 2016 rating decision granted service connection for PTSD with depressive features and alcohol use with an effective date of December 16, 2008, and service connection for GERD with an effective date of December 16, 2008.  In December 2016, the Veteran submitted a timely notice of disagreement (NOD) as to the effective dates assigned for the award of service connection for PTSD with depressive features and alcohol use and GERD.  The record does not reflect that a statement of the case (SOC) has been issued with respect to these claims.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issues of entitlement to an effective date earlier than December 16, 2008 for the award of service connection for PTSD with depressive features and alcohol use and entitlement to an effective date earlier than December 16, 2008 for the award of service connection for GERD.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the NOD received in December 2016, as to the rating decision in October 2016, which the Veteran is appealing for entitlement to an effective date earlier than December 16, 2008 for the award of service connection for PTSD with depressive features and alcohol use and entitlement to an effective date earlier than December 16, 2008 for the award of service connection for GERD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response. 

Only if a timely substantive appeal is received for either issue, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


